Exhibit 10.69

 

LEASE AGREEMENT

 

Dated as of December 8, 2003

 

By and Between

 

IMATION CORP,

 

Landlord

 

And

 

VERITEST, INC.,

 

Tenant

 

--------------------------------------------------------------------------------

 

For Occupancy in the Discovery Facility

at One Imation Way, Oakdale, Minnesota

 

1



--------------------------------------------------------------------------------

Table of Contents

 

Section 1 Premises; Term

   2

Section 2 Tenant’s Use of and Access to the Premises

   6

Section 3 Rent

   6

Section 4 Condition of the Premises

   11

Section 5 Services

   11

Section 6 Waiver of Certain Claims

   18

Section 7 Insurance

   19

Section 8 Mutual Release and Waiver of Subrogation

   20

Section 9 Holding Over

   20

Section 10 Assignment and Subletting

   21

Section 11 Use of Premises

   21

Section 12 Repairs

   24

Section 13 Destruction of Premises

   25

Section 14 Condemnation

   25

Section 15 Certain Rights Reserved to Landlord

   26

Section 16 Landlord’s Remedies

   27

Section 17 Late Charge

   29

Section 18 Subordination of Lease

   29

Section 19 Environmental Responsibilities

   30

Section 20 Locks and Keys

   33

Section 21 Landlord’s Access and Assessment Rights

   33

Section 22 Notices and Consents

   33

Section 23 Intentionally Deleted

    

Section 24 Invalidity of Particular Provisions

   35

Section 25 Confidentiality

   35

Section 26 Miscellaneous Taxes

   36

Section 27 Brokerage

   36

Section 28 Force Majeure

   36

Section 29 Parking

   37

Section 30 Indemnification

   37

Section 31 Special Stipulations

   38

Section 32 Quiet Enjoyment

   39

Section 33 Estoppel Certificate by Tenant

   39

Section 34 Survival of the Parties’ Obligations

   39

Section 35 Surrender of the Premises

   40

Section 36 Authority

   40

Section 37 Mechanic’s Liens

   40

Section 38 Miscellaneous

   40

 

2



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Floor Plans Showing Location of Premises and Designated Common Areas
Exhibit B   Form for Requesting Additional Services Exhibit C   Available Rooms,
Equipment and Personnel Exhibit D   Statement of Work Exhibit E   Environmental
Requirements

 

3



--------------------------------------------------------------------------------

Lease Agreement

 

THIS LEASE AGREEMENT (the “Lease”), dated as of this 8th day of December, 2003,
is entered into by and between IMATION CORP., a Delaware corporation (the
“Landlord”), and VERITEST, INC., a Delaware corporation (the “Tenant”).

 

W I T N E S E T H:

 

WHEREAS, as of the Commencement Date, Landlord desires to lease to Tenant and
Tenant desires to lease from Landlord a certain portion of the Building together
with certain other improvements and amenities, as more particularly hereinafter
described, on the terms and conditions set forth in this Lease; and

 

WHEREAS, Landlord hereby leases unto Tenant and Tenant hereby accepts from
Landlord, all that space constituting the area in Pod 1B on the first floor
commonly known as the SAN lab (such leased space is hereinafter called the
“Premises”) in the Building located at One Imation Way, Oakdale, Minnesota
55128. Floor plans showing the location of the Premises in the Building are
attached hereto as EXHIBIT “A” and made a part hereof.

 

WHEREAS, the Premises shall also include the right to use in common with other
occupants of the Building certain designated common areas of the Building
(collectively, the “Designated Common Areas”), including without limitation,
designated hallways, parking areas, designated walkways, elevators, cafeteria
(subject to paragraph 5(b)(iv) herein), visitor lounges, designated access and
delivery areas, if any, and waste disposal facilities, all subject to reasonable
rules and regulations imposed by Landlord that do not unreasonably interfere
with Tenant’s business conducted at the Premises. The Designated Common Areas
are more particularly shown on the floor plans attached hereto as EXHIBIT “A”
and made a part hereof. The Designated Common Areas shall not include the
conference rooms in Building, which are available to Tenant for rental in
accordance with paragraph 5(e) and EXHIBIT “C”.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant do hereby agree as follows:

 

1. PREMISES; TERM

 

(a) Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, the Premises consisting of approximately 4,685 usable square feet of
space which is approximately 5,238 rentable square feet of space together with
all rights in and to all Designated Common Areas of the Building as described
above, subject to the terms and conditions hereinafter set forth.

 

(b) Term of Lease. The term of this Lease shall commence on December 8, 2003
(the “Commencement Date”) and shall end at midnight on November 30, 2006 (the
“Expiration Date”), unless this Lease shall be sooner terminated in accordance
with the terms hereof.

 

4



--------------------------------------------------------------------------------

(c) Tenant’s Renewal Rights. Provided that Tenant is not in default of the terms
of this Lease at the time of notice or between the time of notice and the
commencement date for any renewal term, Tenant shall have the right to renew
this Lease for up to three (3) additional terms of one (1) year each by
delivering written notice of its intent to renew to Landlord no later than sixty
(60) days prior to the Expiration Date. In the event of any such renewal, this
Lease and all of the terms and conditions hereof shall continue in full force
and effect during such renewal term, except that there shall be no additional
renewal rights granted to Tenant hereunder and the Base Rent shall be adjusted
as provided in Paragraph 3(a)(ii) herein.

 

2. TENANT’S USE OF AND ACCESS TO THE PREMISES

 

(a) Permitted Uses. The Premises shall be occupied and used by Tenant for
research and development (including storage network testing and related
consulting services, certification testing services) and related office,
administrative and all directly related uses only, provided, however, that
Tenant agrees to provide Landlord with the non-proprietary information with
respect to Tenant’s use (or the use of any approved sublessee or assignee of
Tenant) of the Building required to preserve Landlord’s compliance with the
conditions of its tax increment financing. Tenant shall not be entitled to
change or modify the use of the Premises from the uses set forth herein without
obtaining from Landlord prior to any such change in use the consent of Landlord
to such change in use which consent shall not be unreasonably withheld.

 

(b) Tenant’s Access to the Premises and the Building. Tenant’s employees and
business visitors shall be entitled to access to the Premises 24 hours per day,
7 days per week, all in accordance with such rules and regulations reasonably
promulgated by Landlord.

 

3. RENT

 

(a) Base Rent.

 

(i) During Initial Lease Term. Beginning on the Commencement Date and continuing
throughout the initial term of this Lease, Tenant shall pay Landlord as base or
fixed rent (the “Base Rent”), in U.S. legal tender, at the following address:
Imation Corp., P.O. Box 91960, Chicago, IL 60693-1960 or as otherwise directed
from time to time by Landlord’s written notice, the Base Rent for the Premises
as set forth on the following schedule, which Base Rent will be paid in equal
monthly payments promptly on the first day of every calendar month of the term
of this Lease, and pro rata, in advance, for any partial month, without demand,
the same being hereby waived, and without any set-off or deduction whatsoever,
except as otherwise expressly provided herein. Base Rent shall be paid in the
following amount during the initial term of the Lease:

 

BASE RENT PER
RENTABLE SQUARE
FOOT


--------------------------------------------------------------------------------

  ANNUAL BASE RENT


--------------------------------------------------------------------------------

  MONTHLY
INSTALLMENT OF
BASE RENT


--------------------------------------------------------------------------------

$                        16.50   $ 86,427   $ 7202.25

 

5



--------------------------------------------------------------------------------

If the Commencement Date or the Expiration Date is not on the first day of the
month, Base Rent for shall be apportioned in accordance with the actual number
of days that Tenant is entitled to occupancy of the Premises during that first
or last month.

 

(ii) During the Renewal Terms. If Tenant exercises its option to renew this
Lease pursuant to the provisions of Paragraph 1(c) herein, Base Rent shall be
paid in accordance with provisions of Paragraph 3(a)(i) above, in an amount to
be agreed by Landlord and Tenant prior to the renewal term, which Base Rent
shall not be increased more than three percent (3%) over the Base Rent for the
immediately preceding term. If the parties cannot agree on the Base Rent by the
first day of the applicable renewal term, the Base Rent shall be at the holdover
rate as described in paragraph 9 of this Lease.

 

(b) Operating Expenses, Utilities and Taxes.

 

(i) Generally. Tenant shall pay to Landlord, as additional rent, the Expenses
(as hereinafter defined) on a rentable square foot basis, for each calendar year
during the term of the Lease, such amount to be apportioned for any partial
calendar year in which the Commencement Date falls or the term of this Lease
ends. Estimated payments by Tenant for such Expenses shall be made monthly on
the first day of each and every calendar month during the term of this Lease and
otherwise in the manner herein provided for the payment of Base Rent. The
monthly amount to be paid to Landlord shall be sufficient to provide Landlord by
the end of each calendar year with a sum equal to Tenant’s required payments, as
reasonably estimated by Landlord from time to time during each such calendar
year on account of Expenses for such year. Within one hundred twenty (120) days
after the end of each calendar year, Landlord shall submit to Tenant a
reasonably detailed accounting of Expenses for such prior year (the “Expense
Statement”). If estimated payments theretofore made by Tenant for such year
exceed Tenant’s required payment on account thereof for such year according to
such statement, Landlord shall credit the amount of overpayment against
subsequent obligations of Tenant with respect to Expenses (or promptly refund
such overpayment if the term of this Lease has ended); but, if the required
payments on account thereof for such year are greater than the estimated
payments (if any) theretofore made on account thereof for such year, Tenant
shall make payment of any shortfall to Landlord within thirty (30) days after
being so advised by Landlord. Notwithstanding the foregoing, the Expenses for
2003 shall be $9.65 per square foot and shall not be subject to adjustment.

 

6



--------------------------------------------------------------------------------

(ii) Expenses Defined. Tenant’s payment of Expenses shall be operating expenses,
utilities and real estate taxes (collectively, the “Expenses”) for the Building
(including the Premises) as shown below.

 

Expense

--------------------------------------------------------------------------------

  

2004 AMOUNT/

RENTABLE

SQUARE FOOT

(ESTIMATED)

--------------------------------------------------------------------------------

Real Estate Taxes

   $ 2.11

Utilities (gas, electric, water)

   $ 4.20

Administration/Management

   $ 0.59

Janitorial

   $ 1.15

Snowplowing/Lawn Care

   $ 1.50

Insurance

   $ 0.10     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 9.65     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(iii) Information Relating to Expenses. At any time during the term of this
Lease when Landlord proposes to change the amount charged for the Expenses
required to be paid by Tenant hereunder, Landlord shall provide Tenant with
reasonably detailed information as to how such Expenses are computed, the
methodology behind such computations and the basis for any change in the amount
of such Expenses. Landlord shall work with Tenant in good faith to explain the
computation of and any changes to such Expenses.

 

(iv) Payment; Limitations. Based upon the foregoing projections, beginning on
the Commencement Date, and continuing on the first day of each and every month
thereafter, Tenant shall pay, as additional rent, the sum of Five Thousand Fifty
Four and 67/100 Dollars ($5,054.67) which shall be used by Landlord to pay the
foregoing Expenses. Upon sixty (60) days prior written notice to Tenant,
Landlord may adjust such monthly amounts based upon reasonably estimated actual
changes in and to the amount of such Expenses.

 

(c) Costs and Expenses Deemed Rent. All additional rent charges described above,
together with all costs and expenses which Tenant agrees to pay to Landlord
pursuant to this Lease shall be deemed “Additional Rent” and, in the event of
non-payment thereof, Landlord shall have all the rights and remedies herein
provided for in case of non-payment of Rent (below defined).

 

(d) Sales Tax. In the event a sales tax should be assessed against all or part
of the Base Rent or any Additional Rent, Tenant shall reimburse Landlord for
such tax as Additional Rent hereunder within thirty (30) days of demand by
Landlord.

 

(e) Late Charge. A late charge will be due and owing at the rate prescribed in
Paragraph 17 of this Lease upon any Base Rent and any Additional Rent not paid
by the tenth (10th) day after the date on which such payment is due.

 

(f) Tenant’s Right to Audit. Landlord shall maintain books and records
(including all original invoices) relating to all items of “Expenses” charged to
Tenant during the term, and shall

 

7



--------------------------------------------------------------------------------

maintain copies thereof throughout the term and for one year after the
expiration or earlier termination of this Lease. Tenant, at its sole cost and
expense, shall have the right, no more frequently than once per calendar year,
and upon fifteen (15) days prior written notice to Landlord, to examine, or to
have a lease audit firm retained by Tenant examine, Landlord’s books and records
relating to Expenses charged to Tenant for the prior year of the term during
normal business hours only and at a time reasonably agreed upon by Landlord and
Tenant. Should this examination or audit indicate that the Expenses charged to
Tenant were incorrect, (i) Landlord shall promptly refund to Tenant the amount
of any such overpayment (or Tenant shall promptly pay to Landlord any
underpayment) and (ii) if there was an overcharge to Tenant and the overcharge
was greater than 10%, Landlord shall reimburse Tenant for the cost of conducting
the audit.

 

(g) Rent. The Base Rent together with the Additional Rent described in this
Paragraph 3 will be collectively referred to herein as Rent.

 

4. CONDITION OF THE PREMISES

 

Tenant accepts the Premises in its present, as-is condition. No promises of
Landlord to alter, remodel, repair or improve the Premises or the Buildings and
no representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant. To the extent any furniture or equipment is in
the Premises for Tenant’s use, the ownership of such furniture and equipment
shall remain with Landlord. Tenant may use such furniture or equipment at no
additional charge. Tenant accepts use of such furniture and equipment in its
present, as-is condition, and Landlord shall have no liability for any injury or
damage arising out of the use of the same. Tenant shall be responsible for any
maintenance and repair of such furniture and equipment and shall leave the same
at termination or expiration of the lease in its condition as of the
Commencement Date, reasonable wear and tear excepted.

 

5. SERVICES

 

(a) Expense Services Defined. On the terms and conditions hereinafter set forth,
Landlord (or one of its subsidiaries or a third party that is providing any such
services to Landlord) agrees to provide the following services to Tenant as part
of the Expenses (collectively, the “Expense Services”):

 

(i) Real Estate Taxes. Landlord shall pay all real estate taxes, assessments,
levies and charges imposed or otherwise levied against the Building.

 

(ii) Utilities. Except for telephone and other telecommunication services, which
shall be provided by Landlord as a Special Service (unless otherwise arranged by
Tenant), Landlord shall provide reasonable quantities of gas, electricity and
water to the Premises, in amounts consistent with amounts as of the date hereof
for Tenant to have comfortable use and occupancy of the Premises for the
purposes set forth in Paragraph 2(a) of the Lease and consistent with that which
is being furnished to any other occupants of the Building.

 

8



--------------------------------------------------------------------------------

(iii) Administration/Management. All administrative and other services necessary
to operate and maintain the Building in its existing condition.

 

(iv) Janitorial and Cleaning Services. Provided that Tenant shall keep the
Premises in the same condition as of the date hereof (reasonable wear and tear
excepted), Landlord shall cause the Premises, including those interior hallways
which are located within the Premises, to be cleaned in accordance with usual
and customary cleaning services provided to buildings of similar use, size and
condition as the Building. Tenant shall pay to Landlord, within forty-five (45)
days of billing, the costs incurred by Landlord for any additional cleaning in
or of the Premises requested by Tenant. Landlord shall also provide janitorial
services with respect to the Designated Common Areas of the Building. Tenant
shall provide access to the Premises at all times during Tenant’s business
hours, and at other times as necessary, to Landlord’s employees or contractors
designated to perform the maintenance services described in this subparagraph
(iv), provided that Landlord shall schedule and conduct such services at the
Premises in a manner so as to minimize to the extent reasonably possible
interference with the business and operations of Tenant at the Premises.

 

(v) Snow Removal/Lawn Care. Landlord shall cause snow to be removed from the
Property to the same extent of snow removal provided to similar buildings
located in the vicinity of the Building and to keep the lawns and grounds
surrounding the Building in clean, neat and well-landscaped condition, in
accordance with current practices.

 

(vi) Insurance. Landlord shall also maintain all insurance coverages required to
be maintained by Landlord pursuant to the terms of Paragraph 7 herein.

 

(b) Other Landlord Services. In addition, to the Expense Services, Landlord
shall provide, at its sole cost and expense, the following services to Tenant
(collectively, the “Building Services”):

 

(i) Elevator service. Building elevator service shall be available at all times.

 

(ii) Trash Removal. Landlord shall provide trash and refuse removal services to
Tenant on the same frequency as such services are provided to other occupants of
the Building, which shall consist of the removal from the Premises by Landlord
of normal quantities of trash and other non-hazardous materials discarded by
Tenant, provided that such trash and material is placed by Tenant in designated
dumpsters or other appropriate receptacles.

 

(iii) Site and Building Maintenance. Landlord shall maintain in good condition
and repair the exterior of the Building and the Building mechanical systems,
together with the Building grounds and utility delivery systems.

 

(iv) Cafeteria Services. Landlord shall provide Tenant and its employees with
unrestricted access to the cafeteria in the Building and for Tenant’s use of
related catering services and vending machines (collectively, the “Cafeteria
Services”) during normal operating

 

9



--------------------------------------------------------------------------------

hours of the cafeteria. Tenant acknowledges that Landlord may close the
cafeteria from time to time for meetings and special events. Landlord’s
obligations hereunder shall extend only to making such Cafeteria Services
available to Tenant and its employees but it is understood that Tenant and its
employees will pay for actual foods consumed or used by Tenant and its employees
and any use of the cafeteria by Tenant for meetings and special events may be
provided to Tenant upon request and in accordance with the fee schedule in
EXHIBIT “C” .

 

(c) Special Services. In addition, to the Expense Services and the Building
Services, Landlord shall provide the following services to Tenant which shall be
paid for as hereinafter provided (collectively, the “Special Services”):

 

(i) Security/Reception Services. Landlord shall provide Building and system
security services. These services shall include: upkeep and maintenance of
hardware included in the Building security systems; reception services in the
Building; access authorization, log-in of visitors and vendors; alarm montoring
and response, alarm call-out after hours; temporary badging of Tenant employees;
and perimeter access and security cards at the Building (collectively, the
“Security/Reception Services”).

 

(ii) Mail Service; Small Package Receiving. Landlord shall provide mail delivery
to the Premises on the same frequency as mail delivery is provided to other
occupants of the Building, which includes internal and external mail sort, pick
up and delivery at one sort locations, application of postage to outgoing mail
(not more than 100 pieces per mailing). Landlord shall receive small packages
and deliver same to Tenant. Any packages exceeding the size of small packages
will be received by Landlord and made available for pick up by Tenant
(collectively “Mail Services”).

 

(iii) Dock Services. Landlord shall provide the following services: material
handling services at receiving docks in Building, pickup and delivery of
packages/pallets within the Building at designated drop locations, and shipping
preparation for outbound courier, Airborne, UPS, RPS, LTL (Shipping costs shall
be paid directly by Tenant to the applicable third party vendor). (collectively
“Dock Services”)

 

(iv) Off-site Storage. Landlord shall provide storage for shipping containers at
its Building 419 warehouse location.

 

(v) Telephone and Telecommunications services. Landlord shall provide the
following services: telephone lines, telesets (11), analog connection (3), one
inbound PRI line and internet access. Voice mail (including access via 800 #)
and long distance charges will be invoiced at cost.

 

10



--------------------------------------------------------------------------------

(d) Payment for Special Services.

 

(i) First Year. During the first year following the Commencement Date, Tenant
shall pay the following monthly sums for the Special Services described in
subparagraph (c) above:

 

Services

--------------------------------------------------------------------------------

  

Monthly Fee Due From Tenant

--------------------------------------------------------------------------------

Security/Reception Services    $229 (plus $14 replacement ID card/badge
requested) Mail Services    $112 (plus postage for mailings greater than 100
pieces) Dock Services    $47.33 (excluding direct vendor charges) Off-Site
Storage    $312 (includes 26 pallets @ $12 per pallet per month, additional
pallets will be charged at the same rate) Telephone and Telecommunications
Services    $631 (plus voice mail and long distance line charges)     

--------------------------------------------------------------------------------

TOTAL    $1331.33 (plus any variable charges noted above)     

--------------------------------------------------------------------------------

 

(ii) Payment for Special Services; Changes to Fixed Monthly Payments. With
respect to the Special Services and in addition to Base Rent, Tenant shall pay,
as Additional Rent, the sum of One Thousand Three Hundred Thirty One and 33/100
Dollars ($1,331.33) each and every month, in advance, in the same manner as Base
Rent is paid. For any variable charges noted in the table above, such as
replacement ID badges, excess postage, voice mail and long distance charges, and
additional pallets Landlord shall invoice Tenant on a monthly basis and credit
terms shall be net forty-five (45) days from the date of receipt of invoice. For
any number of pallets less than twenty six per month (partial month storage is
charged at the full month rate), Landlord shall provide a credit to Tenant on
the monthly variable charges invoice(s). On each anniversary of the Commencement
Date, the fixed monthly charges set forth herein for such Special Services which
are provided by Landlord shall be reviewed by Landlord and equitably adjusted to
reflect any changes in the costs of providing such Special Services, the fixed
monthly payments provided for herein shall be adjusted, if appropriate and an
amendment to this Agreement shall memorialize any such changes.

 

(e) Additional Services.

 

(i) Defined. In addition to the foregoing Expense Services, Building Services
and Special Services, Tenant shall have the right to use the following
additional services from Landlord on an as needed basis (where a third-party
company is indicated, Landlord service will be to provide and manage such
third-party service):

 

  (A)   Millwright and Furniture Services; (provision and management of
outsourced service for moving and rearranging of furniture and associated
repair);

 

  (B)   Wiring Services for Data and Telecom;

 

  (C)   Electric Services;

 

  (D)   Mechanical Services;

 

11



--------------------------------------------------------------------------------

  (E)   Millwright Services;

 

  (F)   Other Building services and facility requests (not otherwise described
and included in any Lease Agreement or License Agreement between Landlord and
Tenant);

 

  (G)   Use of conference rooms, equipment and Landlord’s personnel as described
in EXHIBIT “C”.

 

All of the foregoing services are hereinafter collectively called the
“Additional Services”.

 

(ii) Payment for Additional Services. With respect to the Additional Services,
such Additional Services shall be used by Tenant on an “as-needed” basis and
shall be paid for as used. Any such Additional Services needed by Tenant shall
be procured by use of a standard “purchase order” between Tenant and Landlord
and it is understood that the standard terms and conditions attached to such
purchase order shall have no force and effect on the parties. However, in cases
of Additional Services for Building services, such Additional Services will be
requested by Tenant of Landlord using the form attached hereto as EXHIBIT “B”
and made a part hereof and in the case of Additional Services which include use
of conference rooms, equipment rental and use of Landlord’s personnel, the fees
shall be in accordance with those set forth on EXHIBIT “C” attached hereto and
made a part hereof. Tenant shall also issue a separate purchase order for
billing by any third party vendor and such third party vendor charges shall be
paid directly by Tenant. Upon request by Tenant, Landlord will provide a quote
for Additional Services requested. The time spent by a Landlord employee (using
employee’s hourly fee) for preparing the quote shall be charged to Tenant. The
fee of the Landlord employee providing such Additional Service described in the
quote shall be the cost of such Additional Service to be paid by Tenant (in
addition to any charges paid to third party vendors directly by Tenant). Credit
terms for Additional Services shall be net forty-five (45) days from the date of
receipt of reasonably detailed invoice which shall set forth a reasonably
detailed description of the Additional Service(s) and the location at which such
was or were provided.

 

(f) Interruptions in Service. It is understood that Landlord does not warrant
that any of the services referred to above, or any other services which Landlord
may supply, will be free from interruption. Tenant acknowledges that any one or
more of such services may be suspended by reason of accident or of repairs,
alterations or improvements necessary to be made, or by strikes or lockouts, or
by reason of operation of law, or causes beyond the reasonable control of
Landlord. No such interruption of service shall be deemed an eviction or
disturbance of Tenant’s use and possession of the Premises, or any part thereof,
or render Landlord liable to Tenant for damages by abatement of Rent or
otherwise, direct or consequential, nor shall any such interruption relieve
Tenant from performance by Tenant of its obligations under this Lease. If the
period of such interruption extends for more than forty eight (48) hours and
such interruption renders all or a portion of the Premises or Tenant’s use
thereof materially unusable, and if Tenant actually does not use such portion of
the Premises for the conduct of its normal functions therein, then the Base Rent
payable hereunder shall be abated in proportion to the portion of the Premises
rendered unusable for the period that such service is interrupted.

 

12



--------------------------------------------------------------------------------

(g) Definition. The Expense Services, the Building Services, the Special
Services and the Additional Services are hereinafter collectively called the
“Services”.

 

(h) No Other Services. Landlord shall have no obligation to provide to Tenant
any services other than those Services described herein. If Tenant requests any
such other service(s) and Landlord desires to provide such service(s), within
ten (10) business days following such request, Landlord shall provide a
“Statement of Work” with respect to such other services(s) to Tenant
substantially in the form attached hereto as EXHIBIT “D” and made a part hereof.
Within five (5) business days after receipt by Tenant of such “Statement of
Work”, Tenant shall, by written notice to Landlord, either accept or reject the
“Statement of Work” for such other service(s) and if accepted, Landlord shall
begin providing such service(s) thereafter to Tenant on the terms set forth in
the “Statement of Work” and otherwise on the terms and conditions of this Lease
and any such service(s) shall be added to and defined as Services herein. If
Tenant rejects such “Statement of Work” or otherwise fails to accept same within
the five (5) day period described above, Landlord shall have no obligation to
provide any such service(s).

 

(i) Landlord’s Right to Terminate. In the event, during the term of this Lease,
with respect to any Service, Landlord makes a decision to discontinue provision
of such Service to itself, Landlord or the applicable third party service
provider may also terminate the provision of such Service to Tenant at the same
time; provided, however, that Landlord shall provide Tenant with sixty (60)
days’ prior notice in writing of such termination; and, provided further,
however, that Landlord shall use commercially reasonable efforts to ensure that
Tenant is provided with substitute Service for the remainder of the term hereof
on the same terms as those upon which Landlord replaces such terminated Services
provided Landlord is replacing such service for itself. Landlord shall have no
obligation to locate substitute service where it is not doing so for itself.
Notwithstanding the foregoing, if Landlord discontinues to providing the
Services described in sections (a)(ii), (a)(v), (b)(ii), (b)(iii), (c)(i) and
(c)(v) itself or through a substitute service provider acceptable to Tenant,
Tenant may terminate this Lease upon ninety (90) days’ prior written notice.

 

(j) Warranty. Landlord warrants that the Services shall be performed by
individuals qualified for the tasks to which they are assigned and at a quality
consistent with that provided by Imation or the relevant service provider prior
to the date hereof.

 

During the term of this Lease, upon Tenant’s written request, Landlord shall use
commercially reasonable efforts to pursue any warranty or indemnity under any
contract with a third party service provider on Tenant’s behalf and at Tenant’s
request with respect to any Service provided to Tenant by any third party
service provider. Tenant shall reimburse Landlord for all costs incurred by
Landlord in connection with pursuing any such warranty or indemnity. Landlord’s
sole and maximum liability and Tenant’s sole remedy in the event the performance
of Services fails to comply with the terms of this Lease is a refund of the cost
of such Services or, at Tenant’s option and subject to availability, the
provision of Services curing the breaching Services. The preceding sentence
shall not be applicable in the event non-compliance arises out of the willful
misconduct or gross negligence of Landlord or its employees or agents. Landlord
shall have no responsibility to maintain insurance to cover any and all loss or
damage to goods to which Tenant has title that are in Landlord’s possession or
control.

 

13



--------------------------------------------------------------------------------

6. WAIVER OF CERTAIN CLAIMS

 

Tenant, to the extent permitted by law, waives all claims it may have against
Landlord, and against Landlord’s agents, employees and contractors for damages
(including indirect, incidental, special, punitive and consequential damages)
for injuries to person or damage to property sustained by Tenant or by any
occupant of the Premises, or by any other person, resulting from any part of the
Premises or any equipment or appurtenances becoming out of repair, or resulting
from any accident in or about the Building or the Premises or resulting directly
or indirectly from any act or neglect of Tenant, its employees, agents,
representatives or contractors or of any other person, except that this waiver
shall not apply to, and Landlord shall indemnify, defend and hold Tenant
harmless against, damages (other than indirect, incidental, special, punitive or
consequential damages) for injuries to persons or damage to property to the
extent caused by or directly resulting from the negligence or intentional
wrongdoing of Landlord, its agents, subagents or employees, unless, with respect
to property damage, such loss is covered by the standard form of all risk
property damage insurance, including vandalism and malicious mischief coverage,
whether or not Tenant self-insures part or all of said coverage and whether or
not such insurance would actually provide compensation to Tenant after taking
into account deductibles and other similar policy limitations. This waiver, when
applicable, shall include not only direct damages but also claims for
consequential damages and any claims for abatement of Rent due hereunder, it
being intended that this waiver be absolute, except as otherwise expressly
provided herein.

 

7. INSURANCE

 

Tenant shall, at its expense, procure and maintain during the term of this Lease
the following insurance coverage:

 

(a) Worker’s Compensation. Insurance protecting Tenant from any and all claims
under applicable Workers’ Compensation statutes or any similar statutes or
requirements.

 

(b) Employer’s Liability. Employer’s Liability coverage with a limit of
liability not less than $100,000.00.

 

(c) Commercial General Liability Insurance. Commercial General Liability
Insurance covering all claims of damages for all injuries, including death and
all claims on account of property damage with a limit of liability not less than
$2,000,000.00 per occurrence and aggregate combined single limit for bodily
injury (“BI”) and property damage (“PD”). Such commercial general liability
insurance shall include coverage of the contractual liability assumed in this
Lease.

 

(d) Comprehensive Automobile Liability Insurance. Comprehensive Automobile
Liability Insurance with respect to any and all owned, hired and non-owned
vehicles to be used by Tenant or any agent, employee or representative of Tenant
in connection with the use of property or any other real property owned by
Landlord with a limit of liability not less than $1,000,000.00 combined single
limit BI and PD.

 

14



--------------------------------------------------------------------------------

(e) Insurance Requirements. The insurance required to be maintained hereunder
shall be maintained under policies issued by insurers licensed to do business in
the jurisdiction in which the Premises is located and being of recognized
responsibility. Tenant’s policies shall name as their interests may appear,
Landlord, its agents, servants and employees as additional insureds on all
policies evidencing the commercial general liability coverage. Tenant shall
promptly notify Landlord prior to any amendment, change, modification, lapse or
cancellation of coverage described above as applicable to Tenant’s use and
occupancy of the Premises.

 

Tenant shall furnish Landlord with a certificate of insurance within 10 days
before the Commencement Date showing the coverage, clauses and endorsements
herein required and thereafter such certificate shall be furnished by Tenant to
Landlord not less than 10 days prior to the expiration date of each such policy.

 

(f) Landlord’s Insurance. Landlord shall carry, during the term of this Lease,
insurance covering the Building, including the Premises and leasehold
improvements, in an amount equal to one hundred percent (100%) of the reasonably
estimated replacement cost thereof, against the perils of fire, extended
coverage, vandalism and malicious mischief and sprinkler leakage. Landlord shall
have no responsibility to insure Tenant’s personal property.

 

(g) Liability. The liability of Tenant and Landlord shall not be limited to the
insurance required to be maintained as part of this Lease.

 

8. MUTUAL RELEASE AND WAIVER OF SUBROGATION

 

To the extent permitted by applicable law, Landlord and Tenant hereby waive on
behalf of themselves and their respective insurers, any claims that either may
have against the other for loss or damage to their respective property resulting
from perils covered by the standard form of all risk property damage insurance,
including vandalism and malicious mischief coverage. It is understood that this
waiver is intended to extend to all such loss or damage whether or not the same
is caused by the fault or neglect of either Landlord or Tenant and whether or
not insurance is in force. If required by policy conditions, each party shall
secure from its property insurer a waiver of subrogation endorsement to its
policy, and deliver a copy of such endorsement to the other party to this Lease
if requested.

 

9. HOLDING OVER

 

If Tenant fails to vacate the Premises at the expiration of this Lease or any
extension period thereof, if extended, then Tenant shall pay Landlord Base Rent
at 110% of the monthly rate then in effect immediately prior to such holdover
period as specified in Paragraph 3 for the time Tenant thus remains in
possession and, in addition thereto, shall be responsible for and reimburse
Landlord for all damages sustained directly or indirectly by Landlord by reason
of Tenant’s retention of possession, including without limitation (i) any costs
incurred by Landlord to lease other space for its own use, (ii) any rent or
other income foregone by Landlord from another

 

15



--------------------------------------------------------------------------------

tenant, (iii) any and all additional costs incurred by Landlord in preparing the
Premises or any other space for use by another tenant or for Landlord’s own use
arising as a result of Tenant’s retention of possession, (iv) any damages,
holdover rent charges or other amounts payable by or chargeable against Landlord
as a direct or indirect result of Tenant’s retention of possession. The
provisions of this paragraph do not exclude Landlord’s rights of re-entry or any
other right or remedy of Landlord hereunder.

 

10. ASSIGNMENT AND SUBLETTING

 

This Lease may not be assigned or the Premises or any part thereof sublet,
without the prior written consent of Landlord. For purposes of this paragraph,
the sale to another person or entity of all or substantially all of the assets
of the business conducted by Tenant in the Premises or a merger or consolidation
of Tenant into or with another entity or the acquisition of control of Tenant,
directly or indirectly, by another person or entity shall constitute an
assignment of this Lease. An assignment of this Lease or a sublease of any
portion of the Premises to a subsidiary of Tenant or an entity which is
controlled by or under common control with Tenant may be effected without
Landlord’s consent. No assignment of this Lease or sublease of the Premises
shall operate to release Tenant from its obligations under this Lease. Any
attempted assignment or sublease in contravention hereof shall be null and void.

 

11. USE OF PREMISES

 

Tenant agrees to comply with the following provisions regarding the use of the
Premises.

 

(a) Compliance with Law. Tenant will not make or permit to be made any use of
the Premises or any part thereof which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or any mortgage or
ground lease affecting the Premises or which directly or indirectly is forbidden
by public law, ordinance or governmental regulation (including, without
limitation, all environmental laws, rules, regulations or orders relating to the
Premises) or which may be dangerous to life, limb, or property, or which may
invalidate or increase the premium cost of any policy of insurance carried on
the Building, the Premises or covering its operation. Tenant agrees to change,
reduce or stop any such use or install at Tenant’s expense necessary equipment,
safety devices, pollution control systems or other installations at any time
during this Lease to comply with the foregoing. Tenant shall have the right,
upon written notice to Landlord, to contest the application of any such legal or
other requirement to Tenant or its operations at the Premises, provided,
however, that Tenant shall pursue such contest with due diligence, and provided
further, however, that Tenant is not in breach of this Lease, and provided
further, however, that Tenant shall indemnify, defend and hold Landlord harmless
from (and provide reasonably adequate security to Landlord for) any costs,
penalties, losses, liabilities or other damages incurred or suffered by Landlord
arising from Tenant’s failure to cure any violation or alleged violation of any
of the requirements of this subparagraph (a).

 

(b) Signs. Tenant shall not display, inscribe, print, paint, maintain or affix
on any place on the exterior of any Buildings nor on the land on which the
Building is located, any sign, notice, legend, direction, figure, or
advertisement display materials without first obtaining the

 

16



--------------------------------------------------------------------------------

written approval of Landlord, which approval may be withheld in Landlord’s sole
discretion. Landlord hereby consents to a sign on the door of the Premises,
similar in size substance and style to the sign that exists as of the date
hereof. Any approved signs must comply fully with all applicable laws, rules and
regulations of any governmental authority and must be removed by Tenant at its
sole cost and expense at expiration or termination of the Lease.

 

(c) Alterations.

 

(i) General.

 

(A) Consent of Landlord. Tenant shall not make any alterations, improvements, or
additions of or to the Premises (collectively, “Alteration”) affecting the
structural, foundation or mechanical components of the Building or affecting any
hazardous or non-hazardous waste removal systems or the radio or other
telecommunication systems of the Building or requiring the expenditure for any
one Alteration of more than FIVE THOUSAND DOLLARS ($5,000.00) without Landlord’s
advance written consent in each and every instance. With respect to any
Alteration which, as provided in the preceding sentence, does not require the
consent of Landlord, Tenant shall nevertheless provide written notice to
Landlord of its intention to make such Alteration no less than fifteen (15) days
prior to the commencement of such Alteration, and Tenant shall promptly provide
to Landlord upon Landlord’s request a copy of the plans and specifications for
the Alteration.

 

(B) Requirements for Alterations. In the event Tenant desires to make any
Alteration, Tenant shall first submit to Landlord plans and specifications
therefor and obtain Landlord’s written approval thereof prior to commencing any
such work. Any contractor hired by Tenant must maintain insurance at the levels,
of the types, with the companies and subject to conditions reasonably required
by Landlord, which insurance requirements shall be delivered in writing by
Landlord to Tenant at the time of delivery of Landlord’s consent, if such
consent is delivered, provided, however, that any such contractor must maintain
or cause to be maintained, builders’ risk insurance or equivalent coverages
during construction of any Alteration. Tenant shall indemnify, defend and hold
Landlord harmless from each and every claim for liability for injuries to
persons or damage to or loss of property occurring at the Premises due to any
act or negligence by Tenant’s contractors or agents.

 

(C) Compliance with Laws. Each Alteration must comply fully with all laws and be
performed in a good and workmanlike manner. Landlord must be advised of any
request for permits or governmental applications made or filed by Tenant prior
to such filings. Each and every Alteration, whether temporary or permanent in
character, made by Landlord or Tenant in or upon the Premises shall become
Landlord’s property and shall remain upon the Premises at the expiration or
earlier termination of this Lease without compensation to Tenant (with the
exception only Tenant’s movable office furniture, trade fixtures, office and
professional, manufacturing and process equipment) unless Landlord in writing
requires Tenant to remove such Alteration at the time of granting its consent to
the making of such Alteration. Notwithstanding anything to the contrary herein
provided, Landlord and Tenant intend and agree that during the term of this
Lease any Alteration shall be treated as the property of Tenant for accounting
and income tax purposes such that Tenant shall be entitled to deductions, if
any, for depreciation or amortization of such Alterations.

 

17



--------------------------------------------------------------------------------

(ii) Security Systems or Related Alterations. Subject to the provisions of
Paragraphs 15 and 21 herein, on or prior to the Commencement Date of this Lease,
or within a reasonable time thereafter, access to the Premises will be
controlled such that only employees and contractors of Tenant shall have
unrestricted access thereto from the Designated Common Areas of the Building.
The cost of any improvements to the Premises required to control such access
(collectively, the “Premises Access Control Improvements”) shall be paid for by
Tenant, and Tenant shall have the right to select the Premises Access Control
Improvements to be installed (subject to the consent of Landlord, which consent
shall not be unreasonably withheld) and to contract directly for the
installation of such Premises Access Control Improvements. Landlord shall be
responsible for any and all costs associated with improvements to the remainder
of the Building which may be necessary or desirable to restrict access by
Tenant’s employees and contractors to Landlord’s dedicated space located therein
(collectively, the “Landlord’s Access Control Improvements”). It is understood
and agreed that Tenant and its employees and contractors shall have access to
the Building through the Building security system and that Landlord shall make
such access available to Tenant and its agents and employees at no additional
cost to Tenant. In addition to the foregoing and not in contradiction thereof,
if during the term of this Lease, either Landlord or Tenant (subject, in the
case of Tenant, to compliance with subparagraph (i) above) desires to make other
improvements to the Premises or adjacent portions of the remainder of the
Building to separate and/or secure the Premises from the remainder of the
Building, the other party shall reasonably cooperate with the party desiring
such improvements to allow reasonable access to the Premises or the remainder of
the Building, as the case may be, for the purpose of designing, installing and
operating such improvements; provided however, that neither party shall be
required to accommodate such improvements if they would materially interfere
with such party’s conducting business at the Building or the Premises, as the
case may be, and further provided that the party desiring such improvements
shall be responsible for the entire cost of the design, installation, operation
and (in the case of Tenant only) removal thereof except with respect to the
Premises Access Control Improvements which shall be paid for by Tenant and the
Landlord’s Access Control Improvements which shall be paid for by Landlord.

 

(iii) Telecom/Data Alterations. In addition to the Alterations described above,
Landlord and Tenant agree that Tenant shall have the right to install (in a
portion of the Building), operate, repair, maintain and otherwise use telephone,
data, and all related telecommunications and data communications equipment,
wiring, cabling and the like, excluding any satellite dish or antennae
(collectively, the “Telecom Equipment”), required by Tenant for the use and
occupancy of the Premises and the operation of its business therein. The
installation shall be accomplished in a location or locations reasonably
acceptable to Landlord and Tenant. In connection with the activities described
herein, it is understood that Tenant and its representatives will require access
to and the rights described herein in the Building and Landlord agrees to make
such access available upon the prior request of Tenant, subject to Landlord’s
security procedures. Landlord and Tenant agree to work together, in good faith,
to cause the installations of such Telecom Equipment to be accomplished in a
manner that is mutually satisfactory to both parties, that will be economically
efficient for Tenant and that won’t

 

18



--------------------------------------------------------------------------------

unreasonably interfere with Landlord’s ownership and use of the Building and
Landlord’s Apollo, Pioneer and Endeavor buildings (“Landlord Other Buildings”)
and the existing lease between Landlord and Sprint Spectrum L.P for
telecommunications facilities in the Building.

 

(c) Energy Conservation. Tenant shall comply with any applicable federal laws,
rules, ordinances or administrative enactments on energy conservation, and shall
cooperate with reasonable energy conservation programs voluntarily implemented
by Landlord in the Building.

 

(d) Nuisance. Tenant shall not use, keep or permit the Premises to be occupied
or used in a manner offensive or objectionable to Landlord by reason of
unreasonable noise, odors and/or vibrations, or interfere in any material way
with Landlord’s business, nor shall any animals or birds be brought in or kept
in or about the Premises. In addition to any liability for breach of any
covenant of this paragraph, Tenant shall pay to Landlord an amount equal to any
increase in insurance premiums payable by Landlord, caused by such breach,
default or carelessness on the part of Tenant.

 

12. REPAIRS

 

Tenant shall repair any damage to the Premises caused by the fault or negligence
of Tenant, its contractors, agents, or employees. Tenant shall be responsible
for maintenance and repair of all leasehold improvements within the Premises and
Tenant’s furniture and fixtures located within or about the Premises. Landlord,
at Landlord’s expense, shall promptly make any capital or major structural
improvements to the Premises or to the Building systems servicing the Premises,
except in the case of repairs described in the immediately preceding sentence,
which shall promptly be made by Tenant at Tenant’s expense. Landlord shall
provide maintenance services to Tenant at the Premises, which shall consist of
the performance of such general maintenance, repairs and replacements of the
Building and Premises as is reasonably requested by Tenant or reasonably
required in the conduct of Tenant’s business but Landlord shall have no
obligation to maintain any furniture, fixtures or equipment of Tenant. Landlord
shall schedule and conduct such repairs and other services at the Premises in a
manner so as to minimize to the extent reasonably possible interference with the
business and operations of Tenant at the Premises.

 

19



--------------------------------------------------------------------------------

13. DESTRUCTION OF PREMISES

 

If the Premises or a part of the remainder of the Building, the use of which
materially affects Tenant’s ability to use the Premises, shall be damaged by
fire or other casualty and such damage materially interferes with Tenant’s use
of the Premises, and such damage is not repaired by Landlord within thirty (30)
days after the date of such fire or casualty, Tenant or Landlord shall have the
right to terminate this Lease by written notice to the other delivered not more
than forty-five (45) days following the occurrence of the damage. In the event
of any such termination, with respect to any portion of the Premises which was
not damaged, Tenant shall be required to comply with all of the other
requirements of this Lease relating to the termination, cancellation or
expiration of this Lease, including without limitation the requirements of
Paragraph 35 relating to surrender of the Premises. From the date of the
casualty until the effective date of such termination, the Rent shall be abated
by multiplying the Rent then due by a fraction the numerator of which shall be
the number of square feet of the Premises which is not usable and in fact is not
used by Tenant and the denominator of which shall be the total number of square
feet of each of the Premises. In the event, however, that such damage is due to
the fault or neglect of the Tenant, Tenant’s servants, employees, agents,
visitors or licensees, there shall be no apportionment or abatement of Rent and
Tenant shall not have the right to terminate this Lease pursuant to the
provisions of this Paragraph 13.

 

If the Premises shall be damaged by fire or other casualty and the damage is
repaired within thirty (30) days following the occurrence of the damage, or if
neither Tenant nor Landlord elects to terminate this Lease, as provided above,
Landlord, at its sole cost and expense, shall repair or reconstruct the damage
to the Premises. Until such time that the damage is substantially repaired, the
Rent shall be abated by multiplying the Rent then due by a fraction the
numerator of which shall be the number of square feet of the Premises which is
not usable and in fact is not used by Tenant and the denominator of which shall
be the total number of square feet of each of the Premises. In the event,
however, that such damage is due to the fault or neglect of the Tenant, Tenant’s
servants, employees, agents, visitors or licensees, there shall be no
apportionment or abatement of Rent.

 

14. CONDEMNATION

 

If the Premises or any part thereof shall be taken by any public or private
authority through condemnation or eminent domain or deed-in-lieu thereof,
Landlord shall immediately notify Tenant in writing. The entire amount of any
condemnation award related to the value of the Premises shall be the property of
and payable to Landlord. Tenant shall, however, be entitled to any award
specifically granted to offset the cost of relocation of its employees and
operations at the Premises.

 

If such taking reduces the square feet of the Premises by a material amount,
Tenant may terminate this Lease at any time by written notice to Landlord to be
given within forty-five (45) days after the effective date of the taking. In the
event of such termination by Tenant, with respect to any portion of the Premises
which was not taken as part of the condemnation, Tenant shall be required to
comply with all of the other requirements of this Lease relating to the
termination, cancellation or expiration of this Lease, including without
limitation the requirements of Paragraph 35 relating to surrender of the
Premises.

 

20



--------------------------------------------------------------------------------

15. CERTAIN RIGHTS RESERVED TO LANDLORD

 

Landlord reserves the following rights:

 

(a) Pass Keys. To have pass keys to the Premises at all times.

 

(b) Showing of Premises. On 72 hours prior notice to Tenant, and at times which
result in minimal business disruption to Tenant, to exhibit the Premises to
prospective tenants and to any prospective purchaser, mortgagee, or assignee of
any mortgage on the Building and to others having a legitimate interest during
the term hereof. Tenant shall also cooperate with Landlord in providing customer
tours of the Premises and the operations therein, which Landlord may provide
without escort or presence of Tenant if circumstances dictate.

 

(c) Entry into Premises. At any time and without notice in the event of an
emergency, and otherwise upon reasonable notice and at reasonable times, to
enter onto the Premises to take any and all measures, including inspections,
repairs, alterations, additions and improvements to the Premises, as may be
reasonably necessary or desirable for the safety, protection or preservation of
the Premises, the Building or the land on which the Building is located or
Landlord’s interests, or as may be necessary or desirable in the operation or
improvement of the Premises, the Building or the land on which the Building is
located or in order to comply with all laws, orders and requirements of
governmental or other authority.

 

(d) Rules and Regulations. At any time on reasonable prior notice to Tenant to
promulgate and enforce reasonable rules and regulations with respect to Tenant’s
use and occupancy of the Premises, including but not limited to, rules and
regulations governing use of the Building and any Designated Common Areas,
deliveries to the Premises, Tenant’s use of outside vendors, methods of waste
disposal, hours of access, security measures (including requirements for
displaying identification badges at all times) and parking restrictions.

 

16. LANDLORD’S REMEDIES

 

All rights and remedies of Landlord herein enumerated shall be cumulative, and
none shall exclude any other right or remedy allowed by law. In addition to the
other remedies in this Lease provided, Landlord shall be entitled to the
restraint by injunction of any violation or attempted material violation of any
of the covenants, agreements or conditions of this Lease.

 

(a) Bankruptcy; Re-organization. If Tenant shall (i) apply for or consent to the
appointment of a receiver, trustee or liquidator of Tenant or of all or a
substantial part of its assets, (ii) admit in writing its inability to pay its
debts as they come due, (iii) make a general assignment for the benefit of
creditors, (iv) file a petition or an answer seeking reorganization or
arrangement with creditors or to take advantage of any insolvency law other than
the federal Bankruptcy Code, or (v) file an answer admitting the material
allegations of a petition filed against Tenant in any reorganization or
insolvency proceeding, other than a proceeding

 

21



--------------------------------------------------------------------------------

commenced pursuant to the federal Bankruptcy Code, or if any order, judgment or
decree shall be entered by any court of competent jurisdiction, except for a
bankruptcy court or a federal court sitting as a bankruptcy court, adjudicating
Tenant insolvent or approving a petition seeking reorganization of Tenant or
appointing a receiver, trustee or liquidator of Tenant or of all or a
substantial part of its assets, and Tenant is unable to restore its financial
position, stay any bankruptcy proceeding or cure any of the aforementioned
events of default within sixty (60) days after such occurrence, then, in any
such event and upon the passage of sixty (60) days thereafter, Landlord may give
to Tenant a notice of intention to end the term of this Lease specifying a day
not earlier than ten (10) days thereafter, and upon the giving of such notice
the term of this Lease and all right, title and interest of Tenant hereunder
shall expire as fully and completely on the day so specified as if that day were
the date herein specifically fixed for the expiration of the term.

 

(b) Default in Other Tenant Obligations.

 

(i) Defined. If Tenant defaults in the prompt and full performance of any
provision of this Lease or obligation of Tenant hereunder, including the
requirement to pay Rent and any other amounts payable by Tenant hereunder, and
such default continues for ten (10) days after written notice in respect of any
nonpayment of Rent and for thirty (30) days after written notice with respect to
all other defaults, or if such other default (excluding monetary defaults)
cannot be cured within thirty (30) days, Tenant does not commence to cure such
default within thirty (30) days and diligently pursue the same to completion
thereafter, or if the leasehold interest of Tenant be levied upon under
execution or be attached by process of law and such levy or attachment is not
removed within sixty (60) days thereafter, then and in any such event Landlord
may, at its election, either terminate the Lease and Tenant’s right to
possession of the Premises, or without terminating this Lease, terminate
Tenant’s right to possession. In addition, with respect to Services, Landlord
may discontinue any Services if Tenant defaults in the prompt and full payment
thereof.

 

(ii) Landlord’s Rights. Nothing herein shall be construed so as to relieve
Tenant of any obligation, including the payment of Rent, as provided in this
Lease. Upon any termination of the Lease or Tenant’s right to possession, Tenant
shall be liable to Landlord for: (a) all reasonable attorneys’ fees incurred by
Landlord in exercising its rights; (b) all unpaid Rent and late charges; (c) all
Rent becoming due after any period of re-entry by Landlord and prior to any
reletting including any late charges as and when due; and (d) any reasonable
expenses incurred by Landlord in connection with such reletting. Notwithstanding
Landlord’s election to terminate Tenant’s right to possession only, and
notwithstanding any reletting without termination, Landlord, at any time
thereafter, may elect to terminate this Lease and to recover (in lieu of the
amount which would thereafter be payable pursuant to the foregoing, but not in
diminution of the amounts payable as provided above before termination), as
damages for loss of bargain and not as a penalty, an aggregate sum equal to the
net present value (utilizing a discount rate of ten percent (10%) per annum) of
the amount by which the fair market rental value of the portion of the term
unexpired at the time of such election is less than an amount equal to the
unpaid Base Rent and additional rent and all other charges which would have been
payable by Tenant for the unexpired portion of the term of this Lease, which
deficiency and all expenses incident thereto, including commissions, reasonable
attorneys’ fees and reasonable expenses of alterations and repairs, shall be due
to the Landlord as of the time that Landlord exercises such election
notwithstanding that the term had not expired.

 

22



--------------------------------------------------------------------------------

(iii) Tax Increment Financing. If Tenant alters, modifies or changes its use of
the Premises from those permitted pursuant to Section 2(a) herein (hereinafter,
the “Changed Use”) and if such Changed Use by Tenant is not made in accordance
with the provisions of Paragraph 2(a) herein and if such Changed Use also
jeopardizes or threatens that certain tax increment financing currently
affecting the Building (which tax increment financing arises in connection with
Minnesota Statutes Section 469.176, Subd. 4C, entitled “Economic development
districts”), Tenant shall thereafter be liable for any and all costs, claims,
expenses, damages and liabilities arising directly out of such Changed Use by
Tenant which actually causes a loss to Landlord of the economic benefits of the
tax increment financing affecting the Building. Tenant’s obligations herein are
expressly limited only to Tenant’s Changed Use and if Landlord’s (or others)
use, occupancy or ownership of the Building (or any of Landlord’s Other
Buildings) contributes to or causes any threat to, jeopardy of or loss of the
economic benefits of such tax increment financing, Tenant shall have no
liability or obligations hereunder. Accordingly, by way of example, if Landlord
were to vacate the remainder of the Building and such vacancy caused a loss of
the economic benefits of such tax increment financing, such loss would be the
responsibility of Landlord and Tenant would not be liable therefor.

 

(c) Surrender of Possession; Landlord’s Right to Re-Enter. Upon any termination
of this Lease, Tenant shall surrender possession and vacate the Premises
immediately, and deliver possession thereof to Landlord, all in the manner that
the Premises is to be surrendered as provided in Paragraph 35 hereof, and hereby
grants to Landlord full and free license to enter into and upon the Premises to
repossess Tenant of the Premises as of Landlord’s former estate and to expel or
remove Tenant and any others who may be occupying or within the Premises and to
remove any and all property therefrom, using such force as may be necessary,
without being deemed in any manner guilty of trespass, eviction or forcible
entry or detainer, and without relinquishing Landlord’s right to Rent or any
other right given to Landlord hereunder or by operation of law. Any costs
incurred by Landlord in connection with Landlord’s re-entry into the Premises,
Landlord’s removal of Tenant’s property therefrom, and Landlord’s performance of
any obligations of Tenant under Paragraph 35 hereof in connection with such
re-entry, shall be payable by Tenant to Landlord as Additional Rent hereunder
upon demand.

 

(d) Landlord’s Right to Perform Tenant’s Obligations. Tenant agrees that if it
shall at any time fail to make any payment or perform any other act on its part
to be made or performed under this Lease, Landlord may, but shall not be
obligated to, and after reasonable notice or demand and without waiving, or
releasing Tenant from, any obligation under this Lease, make such payment or
perform such other act to the extent Landlord may deem desirable, and in
connection therewith, Landlord may pay expenses and employ counsel. If legal
action is required to enforce performance by Tenant of any condition, obligation
or requirement hereunder, the costs of such action including reasonable
attorneys’ fees will be paid solely by the party not prevailing in such action.
All sums so paid by Landlord and all expenses in connection therewith, together
with interest thereon at the lesser of fourteen percent (14%) or the maximum
rate permitted by law from the date of payment, shall be deemed Additional Rent
hereunder and payable at the time of any installment of Rent thereafter becoming
due and Landlord shall have the same rights and remedies for the non-payment
thereof, or of any other Additional Rent, as in the case of default in the
payment of Rent.

 

23



--------------------------------------------------------------------------------

(e) Tenant’s Personal Property. Any and all property which may be removed from
the Premises by Landlord pursuant to the authority of the Lease or of law, to
which Tenant is or may be entitled, may be handled, removed or stored by
Landlord at the risk, cost and expense of Tenant, and Tenant shall pay to
Landlord, upon demand, any and all expenses incurred in such removal and all
storage charges against such property.

 

17. LATE CHARGE

 

A late charge shall be due and owing on any installment of Rent not received by
Landlord by the tenth (10th) day of the calendar month in which due and on any
monetary obligation of the Tenant or charge due from Tenant not paid by Tenant
when due. Such late charge shall equal one percent (1%) of the then unpaid
monthly Rent or other monetary obligation, shall be billed by Landlord to Tenant
with the Rent for the calendar month next following and shall be paid by Tenant
together with the Rent due for such month.

 

18. SUBORDINATION OF LEASE

 

The rights of Tenant under this Lease shall be and are subject and subordinate
at all times to all ground leases, and/or underlying leases, if any, now or
hereafter in force against the Building, and to the lien of any mortgage or
mortgages hereafter in force against such leases and/or the Building, and to all
advances hereafter to be made upon the security thereof, and to all renewals,
modifications, consolidations and replacements thereof, provided however that no
such mortgage shall have the effect of modifying the terms of this Lease. This
paragraph is self-operative and no further instrument of subordination is
required. In confirmation of such subordination, however, Tenant shall promptly
execute such further instruments as may reasonably be requested by Landlord,
provided that Tenant shall not be required to modify the Lease. Tenant, at the
option of any mortgagee, agrees to attorn to such mortgagee in the event of a
foreclosure sale or deed in lieu thereof, provided that Landlord shall obtain a
commercially reasonable nondisturbance agreement from any such mortgagee.

 

24



--------------------------------------------------------------------------------

19. ENVIRONMENTAL RESPONSIBILITIES

 

(a) Indemnification by Tenant. Tenant hereby agrees that it shall indemnify,
defend and hold harmless Landlord and its directors, officers, shareholders,
partners, attorneys, accountants, agents and employees and their heirs,
successors and assigns (the “Landlord Indemnified Parties”) from, against and in
respect of any damages, claims, losses, charges, actions, suits, proceedings,
deficiencies, taxes, interest, penalties, and reasonable costs and expenses
(including reasonable attorneys’ fees, removal costs, remediation costs, closure
costs, fines, penalties and expenses of investigation and ongoing monitoring)
(collectively, the “Losses”) imposed on, sustained, incurred or suffered by or
asserted against any of the Landlord Indemnified Parties, directly or indirectly
relating to, arising out of or resulting from, any liabilities relating to the
violation of any Environmental Law (as defined below) or the investigation,
removal, remediation, containment, cleanup or abatement of the presence, release
or threatened release of any Hazardous Substance (as defined below), whether
on-site or off-site, to the extent, and only to the extent, related to any
activity, action or failure to take action by Tenant and its directors,
officers, shareholders, partners, attorneys, accountants, agents and employees
and their heirs, successors and assigns (the “Tenant Related Parties”) or their
respective agents, representatives and invitees following the Commencement Date
with respect to the Premises, the Building or the land upon which the Building
is situated, other than any activity, action or failure to take action required
to be taken under this Lease by Landlord. Tenant shall only be responsible for
its indemnification, defense and hold harmless obligations hereunder to the
extent such are required as a result of any activity, action or failure to take
action by Tenant, the Tenant Related Parties or their respective agents,
representatives and invitees and to the extent such are required as a result of
any activity, action or failure to take action by the Landlord, the Landlord
Indemnified Parties or their respective agents, representatives and invitees,
Landlord shall be responsible for the same. In the case of any joint liability
by the parties hereto, the liability shall be apportioned appropriately between
the parties hereto based on the respective fault of the parties.

 

(b) Reporting Requirements. Tenant agrees to promptly report to Landlord any
release at the Premises by Tenant at the time Tenant first becomes aware thereof
of any hazardous substance as defined in and required to be reported under
CERCLA or any applicable state law. In addition, Tenant shall provide Landlord
with copies of any and all material correspondence between Tenant and any
environmental regulatory agencies of any federal, state or local governmental
authorities or any other third party relating to a violation or alleged
violation of Environmental Laws by Tenant at the Premises.

 

(c) Testing. Tenant shall not perform any environmental testing at or of the
Premises without obtaining Landlord’s prior written consent, which Landlord will
not unreasonably withhold, condition or delay; provided, however, that nothing
herein shall prevent Tenant from complying with applicable law or requirements
of any governmental agency. Any testing required of Tenant under the proviso in
the immediately preceding sentence shall, at Landlord’s option, be subject to
Landlord’s control. Tenant shall provide Landlord with a complete copy of the
results of any such tests and any reports analyzing such results. At Landlord’s
cost and expense (unless expressly provided otherwise in Paragraph 5 above),
Landlord shall have the right to conduct samplings of air, water or wastewater
and emissions thereof from time to time throughout the Lease, upon reasonable
prior notice to Tenant, to ensure compliance with any permits affecting the
Premises.

 

25



--------------------------------------------------------------------------------

(d) Environmental Permits. Except as otherwise provided herein, Tenant shall be
responsible to obtain and maintain in place all permits required by law,
regulation, ordinance or other requirement of any governmental authority with
respect to waste or other emissions discharged as a result of any of Tenant’s
activities conducted at the Premises.

 

(e) Hazardous Waste Generator Identification. If Tenant handles its own waste
and such waste is hazardous, before shipping any hazardous waste off-site,
Tenant will apply for and secure a hazardous waste generator identification
number for its activities at the Premises and comply with applicable
requirements of federal, state and local law.

 

(f) Joint Defense Agreements. If any third party asserts a claim or commences
litigation against both Landlord and Tenant regarding any environmental matter
arising out of or in connection with this Lease, and if Landlord and Tenant
desire to be represented by separate counsel, the parties shall attempt to
negotiate in good faith a joint defense agreement.

 

(g) Miscellaneous Environmental Issues. Tenant shall be responsible for
compliance with the miscellaneous provisions of EXHIBIT “E” attached hereto and
made a part hereof.

 

(h) Compliance. Tenant shall be responsible for compliance with applicable
environmental laws and permits relating to its occupancy of the Premises and
shall be responsible for any release or threatened release of hazardous
substances by it as defined by federal, state and local laws rules and
regulations.

 

(i) Definitions. As used herein, the terms “Environmental Laws” and “Hazardous
Substances” shall be defined as follows: “Environmental Laws”: All federal,
state or local laws, ordinances, rules, regulations, or policies whether now or
hereafter enacted, governing the use, clean-up, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of
Hazardous Substances, including, without limitation: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. Sec.
9601, et seq as amended by the Superfund Amendment and Reauthorization Act; (ii)
the Solid Waste Disposal Act (42 U.S.C. Sec. 6901 et seq); (iii) the Hazardous
Materials Transportation Act (49 U.S.C. Sec. 1801, et seq); and (iv) the Toxic
Substances Control Act;; and any amendments thereto and any regulations adopted
and publications promulgated pursuant thereto, or any other federal, state or
local environmental laws, ordinances, rules, regulations or policies, whether
now or hereafter enacted. “Hazardous Substances”: Any pollutants, contaminants,
hazardous wastes or hazardous substances as defined in the Environmental Laws,
including, without limitation, any asbestos, PCB’s, any toxic, noxious, or
radioactive substances, methane, volatile hydrocarbons, industrial solvents,
petroleum products, or any other materials or substances which could cause or
constitute a health, safety or other environmental hazard to any person or
property.

 

26



--------------------------------------------------------------------------------

20. LOCKS AND KEYS

 

No additional locks or similar devices shall be attached to any exterior door or
window at the Premises or in the Building without Landlord’s prior written
consent and no keys for any door other than those provided by Landlord shall be
made. If more than two keys for one lock are desired, Landlord will provide the
same upon payment by Tenant. All keys must be returned to Landlord at the
expiration or termination of this Lease.

 

21. LANDLORD’S ACCESS AND ASSESSMENT RIGHTS

 

(a) Landlord’s Right of Access for Environmental Compliance. Landlord shall have
the right to enter on the Premises and any part thereof, after reasonable notice
and at reasonable times, to engage in any activities deemed reasonably necessary
by Landlord to ensure the compliance of the Premises with applicable
Environmental Laws, including the performance of any such activities required to
be performed by Tenant hereunder or under such laws. Landlord shall use all
reasonable efforts to minimize any disruption to Tenant’s business. In the event
of a release or other environmental emergency at the Premises, Landlord shall
have the right to enter the Premises for purposes of responding to such release
or emergency without giving Tenant notice in advance.

 

(b) Landlord’s Rights to Perform Environmental Assessments of the Premises. Upon
fourteen (14) days written notice to Tenant (or sooner if required by any
governmental agency or authority), Landlord, acting through its employees,
agents or contractors, shall have the right to enter upon the Premises for the
purpose of conducting an environmental assessment of all or any part thereof.
Copies of any reports prepared by Landlord summarizing the results of such
assessment shall be made available to Tenant.

 

22. NOTICES AND CONSENTS

 

All notices, demands or requests, (collectively, “Notice”) which may or are
required to be given by either party to the other shall be in writing and shall
be considered properly delivered if by personal delivery upon the party for whom
it is intended on the day so delivered, if delivered by registered or certified
mail, return receipt requested, addressed as set forth below, on the third
business day following such mailing, if delivered by a national courier service
and addressed as set forth below, on the next business day following such
mailing, or if sent by facsimile transmission on the day faxed, or if not a
business day, the next succeeding business day, provided that the facsimile is
promptly confirmed by telephone confirmation thereof. Any such Notice shall be
addressed as follows:

 

27



--------------------------------------------------------------------------------

(a) if to Tenant:

 

at the Premises:

 

VeriTest, Inc.

1 Imation Place

Oakdale, MN 55128

Attention: Lab Manager

 

with copies to:

 

Lionbridge Technologies, Inc.

950 Winter Street, Suite 2410

Waltham, MA 02451

Attn: General Counsel

 

(b) if to Landlord:

 

Imation Corp.

1 Imation Place

Oakdale, MN 55128

Attention: Frank Fidler

Facsimile: (651) 704-7258

Telephone: (651) 704-3145

 

with a copy similarly delivered to:

 

Imation Corp.

1 Imation Place

Oakdale, MN 55128

Attention: Jennifer A. Tenenbaum, Esq.

Facsimile: (651) 704-5950

Telephone: (651) 704-3815

 

The parties may by written notice to the other designate a different person or
entity to receive notices hereunder and/or a different address or addresses. If
the term Tenant as used in this Lease refers to more than one person any Notice
given as aforesaid to any one of such persons shall be deemed to have been duly
given to Tenant.

 

23. INTENTIONALLY DELETED

 

28



--------------------------------------------------------------------------------

24. INVALIDITY OF PARTICULAR PROVISIONS

 

If any clause or provision of this Lease is or becomes illegal, invalid, or
unenforceable because of present or future law or any rule or regulation of any
governmental body or entity, effective during its term, the intention of the
parties hereto is that the remaining parts of this Lease shall not be affected
thereby unless such invalidity is essential to the rights of either party, in
which event a suitable and equitable provision shall be substituted therefore in
order to carry out, so far as may be valid and enforceable, the intent and
purpose of such invalid or unenforceable provision and the remainder of this
Lease and the application of such provision shall not be affected by such
invalidity or unenforceability.

 

25. CONFIDENTIALITY

 

Any information which is disclosed by Landlord to Tenant or by Tenant to
Landlord in connection with the use of the Premises contemplated hereunder which
is identified by written notice as confidential shall be kept confidential by
the party receiving such information.

 

26. MISCELLANEOUS TAXES

 

Tenant shall pay prior to delinquency all taxes assessed against or levied upon
its occupancy of the Premises, or upon the fixtures, furnishings, equipment and
all other personal property of Tenant located in the Premises other than those
furnished and paid for by Landlord, if nonpayment thereof could give rise to a
lien on the real estate or penalties that could reasonably impair Tenant’s
ability to pay Rent, and when possible Tenant shall cause said fixtures,
furnishings, equipment and other personal property to be assessed and billed
separately from the property of Landlord. In the event any or all of Tenant’s
fixtures, furnishings, equipment and other personal property, or upon Tenant’s
occupancy of the Premises, shall be assessed and taxed with the property of
Landlord, Tenant shall pay to Landlord its share of such taxes within ten (10)
days after delivery to Tenant by Landlord of a statement in writing setting
forth the amount of such taxes applicable to Tenant’s occupancy or fixtures,
furnishings, equipment or personal property, provided however that Tenant shall
in no event be required to pay its share of such taxes to Landlord more than
five (5) days in advance of the date on which such taxes are due and payable by
Landlord. Landlord shall pay any and all real estate taxes and assessments
assessed and levied against the Premises, in each case prior to the respective
delinquency dated thereof. If such taxes may be paid in installments or
contested, Landlord shall have the right to do so.

 

27. BROKERAGE

 

Tenant and Landlord represent and warrant that they have dealt with no broker,
agent or other real estate sales person in connection with this Lease and that
no broker, agent or such other person brought about this transaction. Tenant and
Landlord agree to indemnify and hold each other harmless from and against any
claims by any other broker, agent or other real estate sales person claiming a
commission or other form of compensation by virtue of this Lease or of having
dealt with Tenant or Landlord with regard to this leasing transaction and should
a claim

 

29



--------------------------------------------------------------------------------

for such commission or other compensation be made it shall be promptly paid or
bonded by the party who has dealt with the person or entity making such claim.
The provisions of this paragraph shall survive the termination of this Lease.

 

28. FORCE MAJEURE

 

Except as to the payment of Rent or other monies due under this Lease, neither
party shall be responsible for delays or inability to perform its obligations
hereunder for causes beyond the reasonable control of such party including acts
of other tenants, governmental restriction, regulation or control, labor
dispute, accident, mechanical breakdown, shortages or inability to obtain labor,
fuel, steam, water, electricity or materials, acts of God, enemy action, civil
commotion, or fire or other casualty.

 

29. PARKING

 

Tenant and its employees, invitees, and guests may use, in common with other
tenants of the Building, the parking areas accompanying the Building on a
non-designated, non-reserved basis. Tenant’s business visitors shall be entitled
to use the parking areas generally available to visitors of other occupants of
the Building throughout the term of this Lease. Any use of the parking areas
shall be in compliance with all reasonable rules and regulations of Landlord,
shall be at the cost per parking space (if any) established from time-to-time by
Landlord, and shall be at the sole risk of Tenant and its employees, invitees,
and guests.

 

30. INDEMNIFICATION

 

(a) By Tenant. Except to the extent caused by the negligence or intentional
misconduct of Landlord, Tenant covenants and agrees, at its sole cost and
expense, to indemnify, protect, defend and save harmless Landlord from and
against any and all damages, losses, liabilities, obligations, penalties,
claims, litigation, demands, defenses, judgments, suits, actions, proceedings,
costs, disbursements and/or expenses (including, without limitation, attorneys’
and experts’ fees, expenses and disbursements) of any kind or nature whatsoever
which may at any time be imposed upon, incurred by or asserted or awarded
against Landlord, its affiliates and, if applicable, their respective directors,
officers, shareholders, partners, attorneys, accountants, agents and employees
and their heirs, successors and assigns relating to, resulting from or arising
out of (a) Tenant’s use and occupancy of the Premises or the business conducted
by Tenant therein, (b) any act or omission by Tenant or its employees or guests,
(c) any breach or default by Tenant in performance or observance of its
covenants or obligations under this Lease, or (d) Tenant’s possession,
operation, maintenance, repair of the Premises or the failure of Tenant to
operate, maintain or repair the Premises to the extent required hereunder.

 

(b) By Landlord. Except to the extent caused by the negligence or intentional
misconduct of Tenant, Landlord covenants and agrees, at its sole cost and
expense, to indemnify, protect, defend and save harmless Tenant from and against
any and all damages, losses, liabilities, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, actions, proceedings, costs,
disbursements and/or expenses (including, without limitation, attorneys’ and
experts’ fees, expenses and disbursements) of any kind or nature whatsoever
which may at any

 

30



--------------------------------------------------------------------------------

time be imposed upon, incurred by or asserted or awarded against Tenant, its
affiliates and, if applicable, their respective directors, officers,
shareholders, partners, attorneys, accountants, agents and employees and their
heirs, successors and assigns relating to, resulting from or arising out of (a)
Landlord’s use and occupancy of the Building and the land on which the Building
is located, the services provided thereto or the business conducted by Landlord
therein, (b) any act or omission by Landlord or its employees or guests, (c) any
breach or default by Landlord in performance or observance of its covenants or
obligations under this Lease, or (d) Landlord’s possession, operation,
maintenance, repair of the Building or the land upon which the Building is
located or the failure of Landlord to operate, maintain or repair the Building
or such land to the extent required hereunder.

 

(c) Special or Consequential Damages. Notwithstanding anything else contained
herein, neither Landlord nor Tenant shall be responsible or held liable to the
other for indirect, incidental, special or consequential damages, including
without limitation loss of profit, loss of investment, loss of product or
business interruption, however caused (including, without limitation,
negligence), and Landlord and Tenant hereby releases the other from all such
loss or damage.

 

31. SPECIAL STIPULATIONS

 

(a) No Extension. No receipt of money by Landlord from Tenant after the
termination of this Lease or after the service of any notice or after the
commencement of any suit or after final judgment for possession of the Premises
shall reinstate, continue or extend the term of this Lease or affect any such
notice, demand or suit or imply consent for any action for which Landlord’s
consent is required.

 

(b) No Waiver. No waiver of any default of Tenant or of Landlord hereunder shall
be implied from any omission by Landlord or Tenant, as the case may be, to take
any action on account of such default if such default persists or be repeated,
and no express waiver shall affect any default other than the default specified
in the express waiver and that only for the time and to the extent therein
stated.

 

(c) Landlord. The term “Landlord” as used in this Lease, so far as covenants or
agreements on the part of the Landlord are concerned, shall be limited to mean
and include only the owner or owners of Landlord’s interest in this Lease at the
time in question, and in the event of any transfer or transfers of such
interest, Landlord herein named (and in case of any subsequent transfer, the
then transferor) shall be automatically freed from and relieved of any claims
arising from and after the date of such transfer. Any such release of Landlord
under this paragraph shall become effective only at such time as Landlord’s
transferee is deemed to be bound to the terms and provisions of this Lease. It
is understood, however, that Landlord shall reimburse Tenant for any
overpayments of Rent made by Tenant prior to the assignment and any prepayment
of Rent (paid prior to the assignment) for months subsequent to the assignment.

 

(d) Waiver of Right of Redemption. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being dispossessed or removed from the Premises because of default by
Tenant pursuant to the covenants or agreements contained in this Lease.

 

31



--------------------------------------------------------------------------------

(e) Review of Lease. The parties acknowledge that each party and its respective
counsel have reviewed this Lease and that no rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall be
employed in the interpretation of this Lease or any amendment or exhibits
hereto.

 

32. QUIET ENJOYMENT

 

Except as otherwise provided herein, so long as Tenant shall observe and perform
the covenants and agreements binding on it hereunder and shall not be in default
beyond any applicable grace period, Tenant shall at all times during the term
herein granted peacefully and quietly have and enjoy possession of the Premises
without any encumbrance or interference whatsoever.

 

33. ESTOPPEL CERTIFICATE BY TENANT

 

Landlord and Tenant agree that from time to time upon not less than fifteen (15)
days prior request of the other, to deliver to the party making the request a
statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications that the same is in full
force and effect as modified and identifying the modification), (b) the dates to
which the Rent and other charges have been paid, and (c) that, so far as the
person making the certificate knows, the other party is not in default under any
provision of this Lease, or if such were not to be the fact, then certifying
such default of which the person making the certificate may have knowledge, it
being understood that any such certificate so delivered may be relied upon by
any landlord under any ground or underlying lease, or any prospective purchaser,
lender, mortgagee, or any assignee of any mortgage on the Premises or any party
purchasing the assets of Landlord or Tenant, as the case may be, or acquiring
the same by merger, succession or otherwise. Notwithstanding the foregoing,
Tenant shall have no right to assign this Lease or permit the use or occupancy
of the Premises except in strict accordance with the provisions of this Lease.

 

34. SURVIVAL OF THE PARTIES’ OBLIGATIONS

 

All obligations, covenants, agreements and warranties (the “Responsibilities”)
of Tenant hereunder to the extent that they require action prior to the
termination or earlier cancellation of this Lease shall survive the expiration
or earlier termination of this Lease, such that to the extent that Tenant shall
have failed to perform or comply with any of such Responsibilities prior to such
termination or earlier cancellation, Tenant’s obligation to complete and perform
such Responsibility arising prior to such termination or cancellation date shall
in no way be eliminated or affected by the occurrence of such termination or
cancellation. All indemnifications given by Tenant herein shall survive the
termination or expiration of the term of this Lease for a period of two (2)
years following the Expiration Date or such earlier termination date provided
that indemnifications given by Tenant with respect to environmental liabilities
shall survive the Expiration Date or earlier termination of this Lease for a
period of ten (10) years.

 

32



--------------------------------------------------------------------------------

35. SURRENDER OF THE PREMISES

 

Upon the expiration or earlier termination or cancellation of this Lease (the
“Termination Date”), Tenant shall surrender possession of the Premises to
Landlord broom clean and in as good condition as existed on the Commencement
Date, reasonable wear and tear and damage from fire or other casualty excepted.
In addition, Tenant shall remove all Alterations to the Premises made by Tenant
after the Commencement Date (if required by the terms of Paragraph 11(c)(i)(C)
herein), all of Tenant’s equipment and machinery, and any other personal
property owned by Tenant, from the Premises no later than the Termination Date.
If Tenant shall fail to comply with the requirements of this Paragraph 35
regarding the removal of its property and other items from the Premises on the
Termination Date, Tenant shall be deemed to have failed to vacate the Premises
and as a result shall be subject to the provisions of Paragraph 9 hereof
regarding “Holding Over.”

 

36. AUTHORITY

 

Tenant and Landlord each warrant and represent that their representatives
executing this Lease have full power and authority to execute this Lease on
behalf of Tenant and Landlord, respectively, and that this Lease, once executed
by the signatory of Tenant or Landlord, as the case may be, shall constitute a
legal and binding obligation of that party and is fully enforceable in
accordance with its terms.

 

37. MECHANIC’S LIENS

 

Tenant shall indemnify and save harmless Landlord against all loss, liability,
costs, attorneys’ fees, damages or interest charges as a result of any
mechanic’s lien or any other lien filed against the Premises as a result of any
act or omission or as a result of any repairs, improvements, alterations or
additions made by Tenant or its agents or employees. Tenant shall, within
fifteen (15) days of the filing of any such lien and notice given to Tenant,
remove, pay or cancel such lien or secure the payment of any such lien or liens
by bond or other acceptable security. Landlord, at its option, may, but shall
not be required to, pay the lien or bond at its discretion without inquiring
into the validity thereof, and Tenant shall forthwith reimburse Landlord for the
total expense incurred by Landlord in discharging or bonding the lien as
additional rent hereunder, together with interest at the maximum rate permitted
by law.

 

38. MISCELLANEOUS

 

(a) Captions. The captions of this Lease are for convenience and reference only
and in no way define, limit or describe the scope or intent of this Lease, nor
in any way affect this Lease.

 

(b) Exhibits. Exhibits A, B, C, D and E are attached hereto and are made a part
of this Lease.

 

33



--------------------------------------------------------------------------------

(c) Binding Effect. The covenants and agreements herein contained shall bind and
inure to the benefit of Landlord, its heirs, legal representatives, successors
and assigns, and Tenant, its heirs, legal representatives, successors and
assigns. Notwithstanding the foregoing, Tenant shall have no right to assign
this Lease or permit the use or occupancy of the Premises except in strict
accordance with the provisions of this Lease.

 

(d) Landlord’s Occupancy of Building. It is understood that Landlord may occupy
portions of the Building in the conduct of Landlord’s business. In such event,
all references herein to other tenants of the Building shall be deemed to
include Landlord as an occupant.

 

(e) Counterparts. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same agreement.

 

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this Lease as
of the day and year first above written.

 

IMATION CORP., LANDLORD By:  

/S/ WILLIAM T. MONAHAN

--------------------------------------------------------------------------------

NAME:   WILLIAM T. MONAHAN TITLE:   CHAIRMAN OF THE BOARD AND CEO VERITEST,
INC.,            TENANT BY:  

/S/ DAVID DAHN

--------------------------------------------------------------------------------

NAME:   DAVID DAHN TITLE:   TREASURER

 

34



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Floor Plans Showing Location of Premises and Designated Common Areas

 

35



--------------------------------------------------------------------------------

EXHIBIT “B”

 

Form for Requesting Additional Services

 

Date:                        :                          Oakdale Area Operations
Building Service Request Form (NON-EMERGENCY)     * Required Field     *
________________________________________________   *Telephone #:
_________________________________________________________

* Name:

--------------------------------------------------------------------------------

* Dept. Charge #:

--------------------------------------------------------------------------------

Organization:

--------------------------------------------------------------------------------

* Work Request:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* Building:

--------------------------------------------------------------------------------

 

* Floor:

--------------------------------------------------------------------------------

* Workstation #: ______________________________________________________OR  

*Room #: ____________________________________________________

Other Instructions/Safety Requirements:    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

36



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*Management Approval:

--------------------------------------------------------------------------------

 

¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨
¨ ¨ ¨ ¨ ¨

 

For Imation Service Provider Use Only:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature (upon completion)   Hours                                     

 

37



--------------------------------------------------------------------------------

EXHIBIT “C”

 

Available Rooms, Equipment and Personnel

2003 Rates

 

AVAILABLE ROOMS

--------------------------------------------------------------------------------

  

AMENITIES IN ROOM

--------------------------------------------------------------------------------

   DAILY
RATE


--------------------------------------------------------------------------------

   HOURLY RATE
OR HALF DAY
RATE


--------------------------------------------------------------------------------

Discovery 1C S1

   4 Chairs, Telephone w/Speaker capability, Dial out analog, Whiteboard    $
300.00    $ 37.50/hr

Discovery 1C S2

   8 Chairs, Telephone w/Speaker capability, Dial out analog, Whiteboard,
Overhead Projector, Easel    $ 350.00    $ 43.75/hr

Discovery 1C S3

   20+ Chairs, Telephone w/Speaker capability, Dial out analog, Whiteboard,
Ceiling Screen, Overhead Projector, Polycom, Easel, TV/VCR    $ 400.00    $
50.00/hr

Discovery 2C S1

   8 Chairs, Telephone w/Speaker capability, Dial out analog, Whiteboard,
Overhead Projector, Easel    $ 350.00    $ 43.75/hr

Discovery 2C S2

   70 Chairs, Telephone w/Speaker capability, Dial out analog, Whiteboard,
Ceiling Screen, Overhead Projector, Polycom, Easel, Video Conferencing
Capability, TV/VCR, Podium    $ 600.00    $ 75.00/hr

Discovery 2C S3

   24 Chairs, Telephone w/Speaker capability, Dial out analog, Whiteboard,
Easel, Podium, Ceiling Screen, Overhead Projector, Polycom    $ 400.00    $
50.00/hr

Discovery Dining Room

   Seating for Entire room/Dining 480 People tables and chairs (Requires no set
up or tear down services)    $ 800.00      N/A

Discovery Dining Room

   Seating for 880 people auditorium style (Requires set up and tear down
services and will be billed to Tenant by 3rd party vendor)    $ 800.00      N/A

 

38



--------------------------------------------------------------------------------

ADDITIONAL EQUIPMENT RENTAL

--------------------------------------------------------------------------------

  

DAILY RENTAL CHARGE

(PER ITEM)

--------------------------------------------------------------------------------

Risers/Stage

   $ 30.00

Podium

   $ 25.00

Screen

   $ 75.00

Audio Conferencing (Technician Imation)

   $ 80.00/hr

AV Cart w/Projector

   $ 35.00

AV Cart w/Multi-media Projector

   $ 100.00

Microphone/Sound System

   $ 100.00

Portable Microphone w/Speaker

   $ 50.00

Mobile Video Conferencing Unit

   $ 150.00

TV/VCR

   $ 50.00

Additional Tables

   $ 15.00

Additional Chairs

   $ 5.00

Easels for Posters

   $ 5.00

Easels with Paper

   $ 5.00

PERSONNEL (SUBJECT TO AVAILABILITY)

--------------------------------------------------------------------------------

   HOURLY COST


--------------------------------------------------------------------------------

A/V Technician (Xerox)*

   $ 50.00/hr

A/V Technician (Imation)*

   $ 80.00/hr

Security Officer*

   $ 25.00/hr/person

Security Management*

   $ 80.00/hr/person

Maintenance Management*

   $ 80.00/hr/person

--------------------------------------------------------------------------------

*   Decision to use such personnel is solely at Tenant’s option, provided that
Tenant may not bring its own third party security personnel

 

Rates for the above rooms, equipment and personnel shall change in accordance
with the terms of Paragraph 5(d)(ii) of the Lease.

 

39



--------------------------------------------------------------------------------

EXHIBIT “D”

 

Statement of Work

 

(For Other Services Requested To Be Provided by Landlord to Tenant)

 

Name of Service:

 

Description of Service:

 

Date Service Will Terminate:                        Estimated Costs (in U.S. $):

 

Volume(s) Assumed for Estimation:

 

Basis for Billing

 

(Check one or more boxes below and further explain.)

 

¨   Fixed Cost

 

¨   Purchase Order Billing (as defined in Lease)

 

Frequency of Billing (if Other Than Monthly):

 

Information/Tasks Required from Tenant for Landlord to Provide Service:

 

Limitations on Scope of Service (ability of Tenant to Obtain More or Less
Service During Term):

 

Tenant Receiver:             (initials)   Landlord Provider:            
(initials)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print Name)   (Date)   (Print Name)   (Date)

 

¨   Check here if detailed supporting documentation also agreed upon

 

40



--------------------------------------------------------------------------------

EXHIBIT “E”

 

Environmental Provisions

 

Radiation Devices (if any)

 

Tenant designates a single individual located at the Premises to be the
Radiation Safety Officer.

 

Tenant responsible for NRC compliance, record keeping and ensuring radiation
devices are licensed with NRC.

 

Tenant responsible for training Radiation Safety Officer

 

Tenant responsible for leak testing radiation devices pertinent to its
operation.

 

Tenant informs Landlord of the existence of radiation safety devices.

 

Tenant informs Landlord if radiation devices are leaking.

 

Emergency Response

 

If requested by Landlord, designated representative(s) of the Tenant
participates in the Landlord’s emergency response team.

 

Notifies Landlord immediately in event of any emergency situation.

 

Air Emissions and Permitting (if required)

 

Except in cases where a site emission permit applies and is administered by the
Landlord, Tenant prepares and files permit applications and performs all other
steps necessary to get permits.

 

Prior to any substantive review with any permitting authority of any
contemplated manufacturing or related changes by the Tenant, Tenant reviews
project with Landlord to identify any aspects which might affect Landlord’s
operations or Landlord’s environmental permits.

 

Tenant commences no construction or modification of equipment in advance of
actual issuance of any required permits.

 

Tenant installs, operates, maintains and otherwise entirely provides for any
emission control equipment which is needed exclusively by the Tenant including
any source testing.

 

41



--------------------------------------------------------------------------------

Where operations of the Tenant are addressed under a single,
Landlord-administered site operating permit, Tenant provides to the Landlord all
non-proprietary information (unless otherwise required by law) reasonably deemed
necessary by the Landlord to modify or otherwise maintain the operating permit.

 

Hazardous Materials and Chemicals (if any)

 

Tenant notifies Landlord in advance of receipt of hazardous materials and
chemicals and provides Material Safety Data Sheets (MSDS) to Landlord.

 

Tenant receives all hazardous materials and chemicals through Building dock, in
accordance with Building procedures.

 

Tenant stores all hazardous materials and chemicals in Landlord designated
storeroom.

 

Tenant returns all empty containers from hazardous materials and chemicals to
Landlord as designated.

 

Agency Inspections

 

Tenant provides access to inspectors representing agencies.

 

Tenant provides representative on reasonable prior request for agency meetings
or inspections.

 

42